DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. First of all, applicant’s proposed drawing correction is approved, and the objection to the drawings has been overcome.
With regards to the 112, first paragraph rejection, applicant asserts that paragraph 0032 in the written description, which merely refers to the “safety module” and the “telescoping factor” in passing, is sufficient disclosure for what he is attempting to claim. This paragraph merely states some aspirational functions that the proposed safety module might preform without attempting to describe how it is implemented, how it works, what physical components or elements it might be composed of, and no equation nor algorithm for calculating the telescoping factor is given. Since applicant did not describe the safety module, then applicant did not invent it as there is no actual reduction to practice of this feature, and since the applicant did not explain how to calculate or determine how to calculate the telescoping factor, then applicant did not invent that, either, as this feature has not been reduced to practice, and it is assumed for the sake of analysis that applicant is conceding that these claimed features are conventional and well known, as applicant thought that it was not necessary to disclose them1. 
Applicant also points out that the Kroll reference does not disclose either the overturn warning device, nor the proximity sensor, but this is not relevant as it is black letter law that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant also asserts that the Kroll does not disclose the “telescoping action” of the fork shoes; obviously the examiner disagrees with this unsupported conclusory false assertion, and since this feature is not even mentioned in the claims, it is not a relevant argument even if it was true. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al (US PGPub # 2003/0234122) in view of Nakane et al (US # 4,511,974). With respect to claim 1, the Kroll reference discloses a telescoping weigh fork unit comprising a fork having a base fork (shown in phantom in Figure 1) having an integrated hydraulic cylinder (inherent: it is a fork lift truck) and an outer shoe (22) slidably parallel to the base fork (the outer shoe (22) which slides onto and off of the base fork tine of the forklift: ¶ 0032), at least two load cells (24) supported by the outer shoe (¶ 0032), where the outer shoe (22) has a load surface (50) and is configured to permit contact between a subject load and the outer shoe (¶ 0034). Kroll does not disclose calculating a “telescoping factor”, but it was known in the art to calculate the center of gravity of a cargo being transported on a forklift, based on the location of the cargo and its weight, as shown by the example of Nakane (Abs.), so as to provide an overturn alarm, and this is obviously done at multiple points in time (steps S9-S11); it would have been obvious to the ordinary practioner to modify the apparatus of Kroll to include an overturn warning device for safety reasons.
	With respect to claim 2, Kroll discloses an outside telescopic fork shoe (32) to which the load cells (34) are mounted and which supports the outer shoe (¶ 0034).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al (US PGPub # 2003/0234122) in view of Nakane et al (US # 4,511,974) as applied to claims 1 & 2 above, and further in view of Collins, Jr. et al (US #5,773,767), Mracek et al (US # 3,988,790), and Kesselman (US # 7,256,358). The use of limit switches or proximity sensors to determine when a part had been removed, so as to render the scale inoperative, or else to determine if the part was fully inserted, so as to render it operative, was well known as shown by the examples of Collins (Col. 3, ll. 60-65) and Mracek (Col. 8, ll. 44-56), and it would have been obvious to the ordinary practioner to modify the device of Kroll to include some type of position or proximity sensor to determine if the telescoping weigh fork had been full inserted onto the forklift tine that it could be safely used. Likewise, overload alarms were common as shown by the example of Kesselman (Col. 3, ll. 51-59), and it would have been obvious to modify the apparatus of Kroll to alert the operator when a load was too heavy to be safely used.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) ("The ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge…. As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution."). If a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is not explicitly described in the specification, then the adequate description requirement is met. See, e.g., Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972) (stating "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient"). [from MPEP § 2163(II)].